           Case 3:20-cv-01147-CSH Document 36 Filed 12/28/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


CONNECTICUT STATE POLICE                   :      CIVIL ACTION NO. 3:20-cv-01147 (CSH)
UNION                                      :
                                           :
      v.                                   :
                                           :
                                           :
JAMES ROVELLA, COMMISSIONER                :
OF THE DEPARTMENT OF                       :
EMERGENCY SERVICES & PUBLIC                :
PROTECTION                                 :       DECEMBER 28, 2020


                        MOTION TO WITHDRAW APPEARANCE

       Pursuant to Local Rule 7(e), the Defendant respectfully moves this Court to permit the

undersigned counsel, Assistant Attorney General Jane Rosenberg, to withdraw her appearance

for the Defendant because she is retiring from the Connecticut Attorney General’s Office

effective January 1, 2021. Assistant Attorney General Michael Skold will continue to represent

the Defendant in this matter.

                                                  DEFENDANT
                                                  JAMES ROVELLA, COMMISSIONER OF
                                                  DEPARTMENT OF EMERGENCY
                                                  SERVICES & PUBLIC PROTECTION


                                                  WILLIAM TONG
                                                  ATTORNEY GENERAL


                                           BY:    /s/ Jane R. Rosenberg
                                                  Jane R. Rosenberg
                                                  Assistant Attorney General
                                                  Federal Bar No. ct16092
                                                  165 Capitol Avenue
                                                  P.O. Box 120
                                                  Hartford, CT 06141-0120
                                                  Tel: (860) 808-5020
                                                  Fax: (860) 808-5347
                                                  Jane.Rosenberg@ct.gov
         Case 3:20-cv-01147-CSH Document 36 Filed 12/28/20 Page 2 of 2




                                       CERTIFICATION

       I hereby certify that on December 28, 2020, a copy of the foregoing Motion to Withdraw

Appearance was filed electronically. Notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.




                                                      /s/ Jane R. Rosenberg
                                                      Jane R. Rosenberg
                                                      Assistant Attorney General
                                                      Federal Bar No. ct16092
                                                      165 Capitol Avenue
                                                      P.O. Box 120
                                                      Hartford, CT 06141-0120
                                                      Tel: (860) 808-5020
                                                      Fax: (860) 808-5347
                                                      Jane.Rosenberg@ct.gov




                                                 2
